UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 14, 2009 Noven Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 0-17254 59-2767632 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 11960 S.W. 144th Street, Miami, Florida 33186 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (305) 253-5099 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CAR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CAR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 1.01. Entry into a Material Definitive Agreement. Item 3.03. Material Modifications to Rights of Security Holders. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 8.01. Other Events. Item 9.01. Financial Statements and Exhibits. SIGNATURE EXHIBIT INDEX EX-2.1:Agreement and Plan of Merger EX-4.1:Amendment No. 2 to Rights Agreement EX-10.1:Amended andRestatedEmployment Agreement EX-99.1:
